Electronically Filed
                                                    Supreme Court
                                                    SCEC-14-0001317
                                                    24-DEC-2014
                                                    09:30 AM




                         SCEC-14-0001317

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          THOMAS WATERS a/k/a TOMMY WATERS, Plaintiff,

                               vs.

  SCOTT NAGO, Chief Election Officer; STATE OF HAWAII OFFICE OF
ELECTIONS; and BERNICE K.N. MAU, in her official capacity as the
   City Clerk of the City and County of Honolulu, Defendants.


                       ORIGINAL PROCEEDING

        FINDINGS OF FACT, CONCLUSIONS OF LAW, and JUDGMENT
  (By: Recktenwald, C.J., Pollack, and Wilson, JJ., Intermediate
 Court of Appeals Chief Judge Nakamura, in place of Nakayama, J.,
recused, and Intermediate Court of Appeals Associate Judge Foley,
                 in place of McKenna, J., recused)

          Upon consideration of (1) the first amended complaint

contesting the second special election for councilmember for

District IV (Waikiki-East Honolulu), City and County of Honolulu,

filed by Plaintiff Thomas Waters, a/k/a Tommy Waters (“Waters”),

(2) the answer to the first amended complaint filed by Defendant

Bernice K.N. Mau (“Mau”), in her official capacity as the City

Clerk of the City and County of Honolulu, (3) the motion to

dismiss the first amended complaint or, in the alternative, for
summary judgment filed by Defendants Scott Nago (“Nago”), Chief

Election Officer, and the Office of Elections for the State of

Hawai#i (“Office of Elections”), (4) the answer to the first

amended complaint and the joinder to the motion to dismiss the

first amended complaint or, in the alternative, for summary

judgment filed by Intervenor Trevor R. Ozawa (“Ozawa”), and

(5) the opposition to the motion to dismiss the first amended

complaint or, in the alternative, for summary judgment, filed by

Plaintiff Waters, and in accordance with HRS §§ 11-172 (2009) and

11-174.5(b) (2009), we set forth the following findings of fact

and conclusions of law and enter the following judgment.

                        FINDINGS OF FACT

          The November 4, 2014 Second Special Election
              for the District IV City Council Seat

          1.   On November 4, 2014, in conjunction with the State

of Hawai#i’s general election, the City and County of Honolulu

held its nonpartisan second special election for city

councilmember for District IV.

          2.   Waters and Ozawa were the nonpartisan candidates

for the District IV councilmember seat.

          3.   On November 5, 2014, at 1:26 a.m., the Office of

Elections generated a “Final Summary Report” for the elections.

According to Nago and the Office of Elections, the report

reflected the results of the November 4, 2014 election subject to

any audit of the poll books, record books, and the reconciliation

                                 2
reports compiled by the county clerks.   At that time, the results

of the District IV race were reported as follows:

          Trevor Ozawa:        16,371 (44.1%)
          Tommy Waters:        16,324 (43.9%)
          Blank Votes:          4,451 (12.0%)
          Over Votes:              16 (0.0%)

          4.   On November 18, 2014, at 5:11 p.m., following a

post-election audit and the reconciliation process, the Office of

Elections generated a final “Final Summary Report.”   The results

of the District IV race were reported as follows:

          Trevor Ozawa:        16,374 (44.0%)
          Tommy Waters:        16,333 (43.9%)
          Blank Votes:          4,455 (12.0%)
          Over Votes:              16 (0.0%)

          5.   The difference in the two reports was the addition

of 16 ballots to the final tally, which included 4 provisional

ballots that were approved for counting, 10 absentee mail ballots

for which the signatures on the return envelopes had been

confirmed, and 2 federal write-in absentee ballots.

          6.   The difference in the votes between Waters and

Ozawa was 41 votes.

                  Post-Election Communications

          7.   On November 10, 2014, Waters’ counsel, James

Kawashima (“Kawashima”), sent a letter to the Office of Elections

requesting information about the second special election.   He

asked the Office of Elections for the margin of error of the

voting system used.   He also asked the Office of Elections to


                                 3
take the following action:   (1) verify and investigate the

possible errors with the overages and underages; (2) investigate

the 4,451 blank votes for accuracy and validity; and (3) review

the 16 overvotes in accordance with operating procedure.

Kawashima asked the Office of Elections to “apply every test or

process available to you in making sure the result was accurate

and valid.”

          8.   Three days later, on November 13, 2014, Kawashima

sent a follow up letter to the Office of Elections.   He informed

the Office of Elections of the upcoming deadline to take legal

action to challenge the election and asked for a status regarding

a response to the November 10, 2014 letter.    He also informed the

Office of Elections that he was ready and available to meet and

discuss the issues.

          9.   On November 14, 2014, Nago sent Kawashima a letter

acknowledging the November 10 and 13, 2014 letters.   Nago

informed Kawashima that the Office of Elections was in the

process of completing its post-election processes before it could

finalize the election results and that it would forward a copy of

the final summary report along with the overages and underages

related to the districts/precincts associated with the District

IV contest at the conclusion of the process.




                                 4
          10.   On November 19, 2014, Nago sent Kawashima a final

statewide summary and attached a matrix of the overages and

underages for each District IV district/precinct.

          11.   The following day, on November 20, 2014, the

Office of Elections sent Kawashima an updated version of the

overages and underages for the District IV districts/precincts.

          12.   The updated chart reflects an overage total of 11

and an underage total of 39.

                       The Election Contest

          13.   On November 24, 2014, Waters timely filed a

complaint contesting the election results for the District IV

city council race.   The following day, on November 25, 2014,

Waters filed a first amended complaint.

          14.   The first amended complaint asserts two counts for

relief:

                •    Count I - Waters alleges that Nago, the
                     Office of Elections, and Mau “miscounted 74
                     ballots cast as being totally blank in
                     regards to voting in the District 4 election,
                     when those 74 ballots had actually been
                     validly cast for either candidate Waters or
                     candidate Ozawa, with said miscounting being
                     a cause, within the meaning of HRS, § 11-172,
                     that could cause a difference in the outcome
                     of the District 4 election.”

                •    Count II - Waters alleges that Nago, the
                     Office of Elections, and Mau mishandled the
                     overages and underages by intermingling 50
                     ballots (39 underages and 11 overages) with
                     valid ballots that had been voted and counted
                     when they should not have been counted or


                                 5
                     issued and voted and not yet counted when
                     they were supposed to have been counted.

          15.   Waters attached a copy of the “Report of the

Election Oversight Committee on the Audit of the 1998 General

Election” (the “1998 Audit”).

          16.   The 1998 Audit reviewed the electronic voting

system used in the 1998 election.    The electronic voting system

used to calculate the votes in the 1998 election was from

Electronic Systems & Software (“ES&S”).

          17.   In the first amended complaint, Waters asks the

court to order a manual recount of the 4,455 blank votes or, in

the alternative, order a new special election for District IV by

mail-in ballots only.   He also asks the court to award him

attorneys’ fees and costs, order the Office of Elections to

answer the questions he posed in previous correspondence, provide

him access to the election results and the instruments used in

tallying the final results, and permit minimal discovery.

          18.   On December 5, 2014, Mau filed an answer to the

first amended complaint and asks the court to dismiss the first

amended complaint.   Mau denies any wrongdoing, improper conduct,

or irregularities with respect to the second special election.

Mau argues that Waters’ reliance on the 1998 Audit is misplaced

because it was an audit of election results of a different

election that used voting machines different from the ones used

in the 2014 election.

                                 6
            19.   On December 5, 2014, Nago and the Office of

Elections moved to dismiss the first amended complaint or, in the

alternative, for summary judgment.     They argue that Waters’

conclusion that 74 of the blank ballots are valid is hypothetical

and purely speculative because Waters is relying on an audit of a

different election involving a different voting system.     They

also argue that the addition of the 16 ballots that were

submitted to the Office of Elections by Mau were properly part of

the post-election process.    They further argue that the

distribution of the overages and underages did not demonstrate

fraud or mistakes by the precinct officials to establish that the

election results were incorrect.

            20.   Attached to the motion to dismiss or, in the

alternative, for summary judgment, are declarations from Nago and

Rich Geppert (“Geppert”), one of the professional services

managers for Hart Intercivic, Inc. (“Hart Intercivic”), the

vendor of the electronic voting machines used in the 2014

election.

            21.   The voting system used in the 2014 election has

been used by the Office of Elections since 2008, when it replaced

the ES&S voting system that was first used in the 1998 election

when the Office of Elections implemented an electronic voting

system.


                                   7
          22.   Geppert explains that the Hart Intercivic system

uses three main components to record votes -- (1) eSlate - direct

recording electronic voting unit with disabled access unit to

assist voters with disabilities; (2) eScan - digital ballot

imaging precinct counter in which a voter inserts his or her

ballot to be counted and deposited; and (3) Ballot Now - high

speed scanners that scan absentee ballots for counting.   In

calculating absentee ballots, Ballot Now uses commercial full-

sheet scanning technology to record a full digital image of the

voted ballot.   After the scanner converts the paper ballot into

an electronic image, Ballot Now analyzes marks at a resolution of

200 dots per inch.   The software counts the number of pixels

inside each option box in the digital image.   According to

Geppert, the Ballot Now digital scanning system “has been used in

hundreds, if not thousands, of elections and has accurately

processed millions of votes.”

          23.   In his declaration, Nago explains that the

legislature vested authority in the Chief Election Officer to

adopt a voting system and to define what marks will constitute a

vote for purposes of utilizing the adopted system, which he notes

has been done by administrative rule.   Nago cites HRS §§ 16-1,

16-2, 16-41, and 16-42, and HAR §§ 3-172-83 and 3-172-85 to

support his explanation.   Nago also states that the law requires

that the system must be subject to inspection, audit, and testing

by qualified observers before and after an election.   Nago
                                 8
further declares that the voting system used during the 2014

primary and general election was from Hart Intercivic and that it

was inspected and tested by official observers in preparation for

use in the general election during absentee walk, polling place,

and absentee mail voting.

          24.   Nago states that “[n]o errors in the counting of

votes by the voting system were found for the 2014 general

election.”

          25.   In his declaration, Nago further explains that

official observers were present at the State Capitol on the

November 4, 2014 election day to observe the counting of ballots,

and on November 18, 2014, to observe the counting of additional

ballots at the conclusion of the post-election review process.

He states that on the night of the general election, the official

observers requested the manual audit team, which audits the

computer generated results to ensure the accuracy and integrity

of the ballot counting program, to supplement its audit with two

of the District IV precincts (D/P 17-03 and 18-03) and that after

conducting the audit, the manual audit team certified that the

computer results of the audited precincts were accurate.

          26.   Nago describes overages as follows:
                An overage is defined as there being more
          ballots counted than the poll book indicates. HRS
          § 11-153. Specifically, we determine overages by
          counting the signatures in the poll book associated
          with an issued ballot and comparing it to the amount
          of ballots counted by the voting machines at the
          polling place. For purposes of absentee mail, if
          there are more ballots counted than the number of

                                    9
          returned ballot envelopes that were received and whose
          signatures had been matched against the signatures on
          file, then we consider this to be an overage. In
          regard to absentee walk sites, if there are more
          ballots counted than the amount of verified absentee
          ballot applications completed by the voters at the
          site, then the difference is considered an overage.

          27.   Nago describes underages as follows:
                An underage is defined as there being less
          ballots counted as cast than the poll book indicates.
          HRS § 11-153. Likewise, for absentee mail and
          absentee walk there are less ballots counted than the
          amount of validated absentee ballot applications at an
          absentee walk site or the amount of returned ballot
          envelopes that were received and whose signatures had
          been matched against the signatures on file.

          28.   Nago also provides examples of overages and

underages.   For overages, Nago provides the following example:
                26.   For example, a poll book could have the
          names of 200 voters, with 100 who have a signature by
          their name in conjunction with the issuance of their
          ballot, and 101 ballots that have been counted by the
          voting machines. In this situation, the overage can
          result from the voter not having signed the poll book.
          In other words, 101 voters asked for and received a
          ballot, while only 100 of them signed the poll book,
          and then all 101 voters had their ballot counted by
          the voting machine. The end result is an overage of 1
          ballot, with all ballots having been cast by qualified
          voters.

For underages, Nago indicates that “[a]n underage may occur when

a voter is issued a ballot and subsequently decides to walk away

without voting, due to a long line, or otherwise not wishing to

wait to cast his or her ballot.”

          29.   Nago states that the distribution of overages and

underages among the seventeen district/precincts for District IV

“shows no pattern of fraud or mistake from which it could be

concluded that the correct result of the election had not been

ascertained.”

                                   10
            30.   Nago declares that he is “not aware of any issues

or problems with the accuracy of the vote counting system, the

handling of ballots, or any other matters that would impact the

integrity of the November 4, 2014 general election results of

Council District IV.”

            31.   Nago states that even if a recount was ordered,

the Office of Elections is required to follow the same set of

rules in counting the ballots as used on the general election day

and under no circumstances is a different set of rules or a

different standard used after an election to count ballots.

            32.   On December 12, 2014, Waters filed an opposition

to the motion to dismiss or, in the alternative, for summary

judgment.    He clarifies that, at this time, all he is seeking is

for the court to order the Office of Elections to answer the

questions he raised in a series of correspondence about the

election process, which he alleges the Office of Elections

ignored, in order for him to determine whether sufficient error

exists to warrant further review or a new election.

            33.   Waters contends that the Office of Elections has

ignored his efforts to get information, that there is a question

as to whether some of the blank ballots were correctly marked to

count as a valid vote, and that if procedures were properly

followed, there would not be any discrepancies between the poll

book counts and the actual ballots cast at a precinct to create

an overage or underage.
                                  11
          34.   Waters explains that his counsel attempted to

resolve this matter without going further and scheduled a meeting

to obtain the sought-after information.   The meeting was

scheduled for December 8, 2014, but was later cancelled.    Shortly

thereafter, Waters received a copy of the motion to dismiss or,

in the alternative, motion for summary judgment.

          35.   Waters questions Nago and the Office of Elections’

failure to attest to the accuracy and reliability of the eSlate

and eScan systems used on election day.

          36.   Waters submits e-mail correspondence between

Kawashima and Valri Kunimoto (“Kunimoto”), counsel for Nago and

the Office of Elections, which was dated after Nago and the

Office of Elections filed the motion to dismiss or, in the

alternative, for summary judgment in this election contest.

          37.   In the e-mail, Kawashima informs Kunimoto that he

reviewed Nago’s declaration and asks Kunimoto if Nago would sign

a declaration with the following statements:

                •    that the voting system is 100% accurate;

                •    that nothing more can be done to assure that
                     there may be errors in the system that may
                     make a 41 vote difference in the final tally;

                •    that if the vote had resulted in a one vote
                     difference, nothing more than was done would
                     have been done to confirm the accuracy of the
                     results; and

                •    that there is no human decision-making that
                     is part of the process as it may relate to
                     overages, underages, blank ballots, and
                     spoiled ballots.
                                12
            38.   Kunimoto responded that “Mr. Nago stands on his

declaration which has already been submitted to the Court and

will not submit a supplemental declaration with the statements

you proposed.     Thank you for your consideration.”

            39.   On December 15, 2014, Ozawa, who was permitted to

intervene on December 10, 2014, filed an answer to the first

amended complaint and also filed a joinder to the motion to

dismiss or, in the alternative, for summary judgment.    Ozawa

argues that Waters’ reliance on the 1998 Audit is misplaced and

has no bearing on the 2014 election.     He also argues that Waters

fails to demonstrate that the overages and underages would cause

a difference in the election results and that, ordering a recount

or new election based on overages and underages “would open the

floodgates for future baseless election challenges because it

would require [the Office of Elections] to recount every election

where overages or underages occur, particularly in cases where

those numbers come close to the margin of win.”

                          CONCLUSIONS OF LAW

            1.    An election contest is instituted by filing a

complaint in the supreme court “set[ting] forth any cause or

causes, such as but not limited to, provable fraud, overages, or

underages, that could cause a difference in the election

results.”    HRS § 11-172.

            2.    A complaint challenging the results of a special


                                  13
general election pursuant to HRS § 11-172 fails to state a claim

unless the plaintiff demonstrates errors, mistakes or

irregularities that would change the outcome of the election.

Tataii v. Cronin, 119 Hawai#i 337, 339, 198 P.3d 124, 126 (2008);

Akaka v. Yoshina, 84 Hawai#i 383, 387, 935 P.2d 98, 102 (1997);

Funakoshi v. King, 65 Haw. 312, 317, 651 P.2d 912, 915 (1982);

Elkins v. Ariyoshi, 56 Haw. 47, 48, 527 P.2d 236, 237 (1974).

          3.   A plaintiff challenging a special general election

must show that he or she has actual information of mistakes or

errors sufficient to change the election result.     Tataii, 119

Hawai#i at 339, 198 P.3d at 126; Akaka, 84 Hawai#i at 388, 935

P.2d at 103; Funakoshi, 65 Haw. at 316-317, 651 P.2d at 915.

          4.   Sufficient evidence requires something more than a

“mere fishing expedition undertaken in the hope that in an

examination of all the ballots enough might be discovered to

change the result.”   Brown v. Iaukea, 18 Haw. 131, 133 (1906).

          5.   “In the absence of facts showing that

irregularities exceed the reported margin between the candidates,

the complaint is legally insufficient because, even if its truth

were assumed, the result of the election would not be affected.”

Tataii, 119 Hawai#i at 339-40, 198 P.3d at 126-27.

          6.   “An election contest cannot be based upon mere

belief or indefinite information.”   Id.

          7.   When reviewing a motion to dismiss a complaint for


                                14
failure to state a claim upon which relief can be granted, the

court must accept the plaintiff’s allegations as true and view

them in the light most favorable to him or her; dismissal is

proper only if it appears beyond doubt that the plaintiff can

prove no set of facts in support of his or her claim that would

entitle him or her to relief.    AFL Hotel & Restaurant Workers

Health & Welfare Trust Fund v. Bosque, 110 Hawai#i 318, 321, 132

P.3d 1229, 1232 (2006).

            8.    Conclusory allegations and unwarranted inferences

are not sufficient to defeat a motion to dismiss.    Kealoha v.

Machado, 131 Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

            9.    The court’s consideration of matters outside the

pleadings converts a motion to dismiss into one for summary

judgment.    Buscher v. Boning, 114 Hawai#i 202, 212, 159 P.3d 814,

824 (2007).

            10.   Summary judgment is appropriate where there is no

genuine issue as to any material fact and the moving party is

entitled to a judgment as a matter of law.    Silva v. City and

County of Honolulu, 115 Hawai#i 1, 6, 165 P.2d 247, 252 (2007).

            11.   In Count I, Waters alleges that 74 blank votes are

likely valid votes and may cause a difference in the vote

distribution for his race.    In reaching this conclusion, Waters

relies upon the statements contained in the 1998 Audit and

concludes that 0.2% of all blank votes are actually valid votes.

The 1998 election, however, involved a different voting system
                                  15
with a different vendor.    Consequently, the data contained in the

1998 Audit provides no actual information of mistakes or errors

with regard to the November 4, 2014 second special election for

the city council race that would change the election result.

          12.     In Count II, Waters alleges that the overages and

underages were “mishandled.”    However, Nago indicates that the

existence of overages and underages occurs in the ordinary course

of an election.    After reviewing the distribution of overages and

underages across the District IV precincts, and considering that

a manual audit of two of the District IV precincts confirmed the

accuracy of the computer results on the night of the general

election, Nago and the Office of Elections conclude that “there

is nothing in the distribution of the overages or underages that

reflects any mistakes or pattern of fraud” to demonstrate

irregularities in the election.    Waters has not presented

specific evidence or actual information of mistakes or errors to

dispute this conclusion such that it would change the election

result.

          13.     In his opposition to the motion to dismiss or, in

the alternative, for summary judgment, Waters indicates that his

basis for filing the election contest was to “satisfy himself”

that there was no fraud, mistake, or irregularities.    In

accordance with seeking to obtain information to “satisfy

himself” that the election was valid and accurate, Waters

requests the court’s assistance to order the Office of Elections
                                  16
to cooperate with him in order to answer reasonable questions and

to view non-confidential elements of the process.

            14.   Waters, however, does not explain how the sought-

after documents or information demonstrates fraud,

irregularities, or mistakes sufficient to change the election

results, instead premising his argument on the absence of

information that he was provided.

            15.   Therefore, Waters has not shown in his pleadings

submitted to this court actual information of errors, mistakes,

or irregularities sufficient to change the outcome of the

election.

                               JUDGMENT

            Based upon the foregoing findings of fact and

conclusions of law, judgment is entered in favor of Nago, the

Office of Elections, and Mau and against Waters.    Ozawa received

the majority of the votes cast in the November 4, 2014 second

special election and has been elected councilmember for District

IV, City and County of Honolulu.

            A copy of this judgment shall be served on Nago and Mau

who shall act in accordance with the requirements set forth in

HRS § 11-174.5(b) (“If the court shall decide which candidate or

candidates have been elected, a copy of that judgment shall be




                                  17
served on the chief election officer or county clerk, who shall

sign and deliver to the candidate or candidates certificates of

election, and the same shall be conclusive of the right of the

candidate or candidates to the offices.”).

          DATED: Honolulu, Hawai#i, December 24, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Craig H. Nakamura

                              /s/ Daniel R. Foley




                               18